Vinje, C. J.
(dissenting). I think the trial court correctly decided the case. The deed was handed to Miss Schneider by Mrs. Bohn with the direction, “In case anything happens to me, you see to it that the deed gets recorded.” Miss Schneider testified that she understood the direction to mean that the deed was not to be put on record unless Mrs. Bohn died; and that the words “in case anything happens to me” meant in case she died. This seems to be the only rational meaning that can be ascribed to them. If they mean anything else than death, they are too vague and uncertain to constitute lawful conditions of delivery. The things that may happen to one less than death are legion, and no one can tell what happening is intended to sustain delivery. The trial court said it was his conclusion “that *474Mrs. Bohn did not intend to surrender control of the deed when she handed it to her niece with directions to have it recorded ‘if anything should happen’ to her. Her thought doubtless was that recording the deed would make it effective, and that if she died in the immediate future from the stroke she had just received the niece would then have the deed recorded and it would become effective. But her thought also was, I think, that if she should recover from the stroke the niece would not have it recorded, as she could then attend to the recording of it herself if she should want it recorded.” I think that is the proper construction to be put upon the language used by Mrs. Bohn. Certainly the acts of Miss Schneider and those who put the deed on record before Mrs. Bohn died cannot* be invoked to aid a construction contrary to what Miss Schneider said she understood the directions to mean when the deed was handed to her.
I am authorized to state that Mr. Justice Owen and Mr. Justice Stevens concur in this dissent.